Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the values of the weld parameter" at line 6 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the values of the weld parameter” at line 6 and “a value of the weld parameter” at line 4 and to whether they are the same or different. Further clarification is required to either further differentiate (the values of the weld parameter) or provide proper antecedent basis.
Claim 2 recites the limitation "a plurality of parts" at lines 1-2 renders the claim indefinite. It is unclear for whether this plurality of parts is the same as the one recited in the preceding claim 1 at line 2. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.  Furthermore, limitation "a welding operation" at lines 3-4 renders the claim indefinite. It  essential structural cooperative relationships between the two are suggested
Regarding claim 11, the word “if” at line 2 in the claim renders the claim indefinite for not providing positive limitation because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 recites the limitation "the plurality of parts" at line 6 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  Note: Same limitation in claim 20 also needs to be changed to reflect claim 19.  Furthermore, the limitation "weld data" at line 7 renders the claim indefinite. It is unclear for whether this weld data is the same as the one recited at line 2. If it is so, then "the" or "said" should be used.  If it is not, then essential structural cooperative relationships between the two are suggested.
Claim 20 recites the limitation "the welding power source" at line 2 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-10 and 12-18 are also rejected because each claim depends on a rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Davidson et al (US 20090173726 A1).
Regarding claim 1, Davidson et al discloses a method of analyzing welding operations (abstract; ¶ 0006), the method comprising:
Storing (see figure 2; ¶ 0013), for each part in a plurality of parts (see figure 12; ¶ 0038, 0049), weld data associated with the performance of a welding operation by a welding power source 12 (fig. 1), wherein the weld data comprises a value for a weld parameter (see figure 5; ¶ 0042, i.e. weld data have been stored/saved in memory as values of weld parameters such as voltage, wire feed speed, current, time, etc. as seen on a display screen 36);
selecting a set of constraints (i.e. limits) for the weld parameter (¶ 0009-0012, 0032, 0040-0042, 0047); and 
performing a statistical analysis (i.e. establish a statistical analysis parameters for a weld) on the values of the weld parameter to define a set of weld parameter limits (i.e. monitoring alarm limits, either as a max and min value or a percentage value of both the actual feedback and command weld parameters, including voltage, wire feed speed, 
With respect to claim 2, Davidson et al discloses setting, for each part 155 (fig. 11) in a plurality of parts (see figure 12), one or more parameters (i.e. current, voltage time, etc.) of the welding power source 12 (fig. 1) based on a sequence file (see figure 6, i.e. Part Set Up function 52) associated with the plurality of parts so that the welding power source 12 (fig. 1) can perform a welding operation (¶ 0038, 0042, i.e. user/operator can use a user interface (32) to select, e.g. weld function, weld program set up function, part set up function, weld monitor function, etc. prior to the welding operation).
With respect to claim 3, Davidson et al discloses automatically modifying a sequence file (see figure 6, i.e. Part Set Up function 52) associated with the plurality of parts (see figure 12) to include the set of weld parameter limits (i.e. monitoring alarm limits, either as a max and min value or a percentage value of both the actual feedback and command weld parameters, including voltage, wire feed speed, current, and inductance can optionally be established prior to the weld set-up) in response to performing the statistical analysis (see figure 4; ¶0035, 0040, 0041, 0042, i.e. user/operator can use automatic mode such as robot controller associated with robot (21) or the PLC (27) provides a signal to the controller of the welding system 10 to start the weld) in response to performing the statistical analysis (abstract; ¶ 0011, 0038, 0053).
With respect to claim 4, Davidson et al discloses wherein the sequence file (see figure 6, i.e. Part Set Up function 52) comprises a first function (i.e. monitoring 
With respect to claim 5, Davidson et al discloses wherein the weld data i.e. weld data have been stored/saved in memory as values of weld parameters such as voltage, wire feed speed, current, time, etc. as seen on a display screen 36) for each part in the plurality of parts (see figure 12) is associated with the first identifier (i.e. signals), and wherein automatically modifying the sequence file (see figure 6, i.e. Part Set Up function 52) further comprises:
identifying that the first function (i.e. monitoring function) is associated with the first identifier (i.e. signals); and
automatically modifying the first function (i.e. monitoring function) in the sequence file to include the set of weld parameter limits (i.e. monitoring alarm limits, either as a max and min value or a percentage value of both the actual feedback and command weld parameters, including voltage, wire feed speed, current, and inductance can optionally be established prior to the weld set-up) based on the identification (¶ 0044-0045).
With respect to claim 6, Davidson et al discloses wherein the first function (i.e. monitoring function) and the second function (i.e. restore commands function) correspond to welding operations that are not performed sequentially (i.e. monitoring function and restore function inherently can be done separately.).
claim 7, Davidson et al discloses wherein the first function (i.e. monitoring function) and the second function (i.e. restore commands function) correspond to welding operations performed as part of a nested welding sequence (i.e. monitoring function and restore function inherently can be done looping/nesting).
With respect to claim 8, Davidson et al discloses wherein the sequence file (see figure 6, i.e. Part Set Up function 52) comprises at least one of a portion of media 18 (fig. 1, i.e. memory) (¶ 0036, 0042).
With respect to claim 11, Davidson et al discloses wherein the set of constraints (i.e. limits) further comprises a first coefficient of variance, and wherein the method further comprises generating an alert (i.e. alarm) if remaining values of the weld parameter result in a coefficient of variance greater than the first coefficient of variance (¶ 0006, 0052).
With respect to claim 13, Davidson et al discloses wherein the weld parameter includes at least one of a current level, a voltage level, a wire feed speed, a weld time, and a weld operation total time (¶ 0042, 0047, i.e. a wire feed speed).
With respect to claim 14, Davidson et al discloses determining a user input (¶ 0052, 0057, i.e. the operator input).
With respect to claim 15, Davidson et al discloses wherein the user input (i.e. the operator input) comprises information (i.e. voltage, wire feed speed, etc.) associated with the set of weld parameter limits (abstract) (¶ 0038-0039, 0045, 0052, i.e. monitoring alarm limits, either as a max and min value or a percentage value of both the 
With respect to claim 16, Davidson et al discloses wherein the user input comprises information associated with the set of constraints (¶ 0032, 0041).
With respect to claim 17, Davidson et al discloses modifying a sequence file (see figure 6, i.e. Part Set Up function 52) based on the user input (¶ 0045).
With respect to claim 18, Davidson et al discloses determining a part selection based on the user input and causing the display of weld data based on the part selection (¶ 0045).
With respect to claim 19, Davidson et al discloses a method of analyzing welding operations (abstract; ¶ 0006), the method comprising: 
storing weld data (see figure 2; ¶ 0013) associated with the performance of a welding operation, wherein the weld data comprises a value for a weld parameter (see figure 5; ¶ 0042, i.e. weld data have been stored/saved in memory as values of weld parameters such as voltage, wire feed speed, current, time, etc. as seen on a display screen 36); 
determining a user input (¶ 0052, 0057, i.e. the operator input);
determining a part selection 86 (fig. 11, e.g. part 155) based on the user input, wherein the part selection comprises at least one part (155) in the plurality of parts 88 (fig. 12) (¶ 0045);
retrieving weld data 58 (fig. 8) or 86 (fig. 11) based on the part selection (¶ 0043); and 

With respect to claim 20, Davidson et al discloses setting, for each part 155 (fig. 11) in a plurality of parts (see figure 12), one or more parameters (i.e. current, voltage time, etc.) of the welding power source 12 (fig. 1) based on a sequence file (see figure 6, i.e. Part Set Up function 52) associated with the plurality of parts so that the welding power source can perform a welding operation (¶ 0038, 0042, i.e. user/operator can use a user interface (32) to select, e.g. weld function, weld program set up function, part set up function, weld monitor function, etc. prior to the welding operation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (US 20090173726 A1) in view of Daniel (US 20120205359 A1).
Regarding claims 9 and 12, Davidson et al discloses all the limitations of the claimed invention as set forth above, except for wherein the set of constraints comprises a number of standard deviations below a mean weld parameter value and a number of standard deviations above the mean weld parameter value; and wherein the set of constraints further comprises a second number of standard deviations below the mean weld parameter value and a third number of standard deviations above the mean weld parameter value, and wherein the method further comprises defining the set of weld parameter limits for the weld parameter based on a mean of the remaining values of the weld parameter, the second number of standard deviations below the mean weld parameter value, and the third number of standard deviations above the mean weld parameter value.
However, Daniel‘s 359 teaches wherein the set of constraints comprises a number of standard deviations below a mean weld parameter value and a number of standard deviations above the mean weld parameter value; wherein the set of constraints further comprises a second number of standard deviations below the mean weld parameter value and a third number of standard deviations above the mean weld parameter value, and wherein the method further comprises defining the set of weld parameter limits for the weld parameter based on a mean of the remaining values of the weld parameter, the second number of standard deviations below the mean weld parameter value, and the third number of standard deviations above the mean weld parameter value ((¶ 0014, 0118). Therefore, it would have been obvious before the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al (US 20090173726 A1) in view of Daniel (US 20120205359 A1) as applied to claims 1 and 9 above, and further in view of Richardson (US 5,061,841).
Regarding claim 10, Davidson et al in view of Daniel discloses all the limitations of the claimed invention as set forth above, except for removing values of the weld parameter that are below a value corresponding to the number of standard deviations below the mean weld parameter value or that are above a value corresponding to the number of standard deviations above the mean weld parameter value.
However, Richardson teaches removing values of the weld parameter that are below a value corresponding to the number of standard deviations below the mean weld parameter value or that are above a value corresponding to the number of standard deviations above the mean weld parameter value (col. 60, lines 15-19, i.e. eliminating deviation data points above and below the curve). Therefore, it would have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/KET D DANG/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761